Citation Nr: 1241893	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-31 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1. Entitlement to service connection for a right wrist disorder.

2. Entitlement to service connection for a left wrist disorder.

3. Entitlement to service connection for a right knee disorder.

4. Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Schechter, Counsel 


INTRODUCTION

The Veteran served on active military duty from May 2005 to October 2005, and from October 2007 to November 2008. The latter period of active service is inclusive of a South Dakota National Guard deployment for one tour in Iraq between 2007 and 2008.

The appeal comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends, in effect, that he has disorders of the wrists and knees which should be service connected because they began in service. 

The Veteran's service treatment and examination records fail to indicate any difficulties with the knees or wrists, with the sole exception of a September 30, 2008, statement on a retirement assessment that the Veteran is to follow-up with orthopedics for knee pain. 

The Veteran separated from his most recent period of active service on November 13, 2008. He submitted his appealed claims for service connection for disorders of the wrists and knees on December 30, 2008.

Upon a VA primary care visit on December 31, 2008, the Veteran reported having discomfort in joints including bilateral wrist, shoulder, and ankle discomfort since serving in Iraq from 2007 to 2008. He reported that his bilateral wrist discomfort had been intermittent since October 2008, with no history of injury. He also complained of bilateral knee discomfort since June 2008 also without any history of injury. The Veteran reported current employment as a welder.

Upon physical examination at the December 31, 2008 treatment visit, the knees showed no swelling, deformity, or instability, but there was minimal crepitus bilaterally. The wrists revealed no significant findings, though with minimal pain on hyperextension. The examiner did not diagnose any specific disorder of the knees or wrists. 

Upon a further ambulatory care treatment in February 2009, the examiner noted the Veteran's complaint of worsening bilateral wrist pain for the past six to seven months, reportedly of 5/10 pain scale intensity, worse in the right wrist, with the pain occasionally sharp, but achy, constant, and non-radiating. He reported improvement when he did not use his hands. The Veteran  reiterated his complaint of difficulties with his wrists, knees, and ankles since serving in Iraq. 

The February 2009 examiner noted the following pertinent findings: for the right wrist, tenderness to palpation over the radial styloid process and the based of  the thumb, tenderness with resisting the thumb in extension, and a positive Finkelstein; the same positive findings for the left wrist; positive crepitus in the right knee and positive reproducible tenderness to palpation over the center top of the patella, with right knee findings otherwise negative; and the same positive findings for the left knee. The examiner assessed bilateral knee pain and bilateral wrist pain. She added that the Veteran most likely had De Quervain tenosynovitis in the wrists. 

In mid-February 2009, the Veteran was seen by VA and issued custom spica splints (braces) to address his wrist conditions, following his complaints of significantly increased pain in his knees and wrists interfering with his sleep. 

Upon a further ambulatory care treatment in February 2009, a week after braces were issued for the wrists, the examiner noted that he Veteran continued to complain of bilateral wrist and knee pain. Objectively, the examiner found crepitus and some popping in the knees, and crepitus and some popping in the wrists. There was also increased pain with hyperextension of the wrists. The Veteran reported that pain was persistent but had improved in the wrists with steroids and braces. 

In March 2009, the Veteran was afforded a VA general examination for compensation purposes, and the examiner noted essentially negative objective findings for the wrists and knees. The examiner also noted the absence of records of treatment for these parts while the Veteran was deployed in Iraq. The examiner further observed that the Veteran had worked construction prior to his Iraq deployment, and that he now worked as a welder. The examiner concluded on these bases that it was not at least as likely as not that the Veteran's claimed knee and wrist disorders developed in service as the Veteran had alleged. The opinion is not adequate for compensation purposes, because it considered the possibility of the disabilities existing prior to service and not being aggravated in service, whereas disabilities of these parts were not noted upon service entry, and hence a presumption of soundness applies for the knees and wrists. 38 U.S.C.A. § 1111 (West 2002 & Supp. 2012). Because the presumption of soundness applies, for any disorder which may have existed prior to service, to deny the claim for service connection based on its existence prior to service would require clear and unmistakable evidence both that the disorder existed prior to service and that it was not aggravated in service. 38 U.S.C.A. § 1111 ; Wagner v. Principi, 370 F.3d 1089   (Fed. Cir. 2004); VAOPGCPREC 3-2003. 

If the presumption of soundness is not rebutted, the claim becomes one for service connection, meaning that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded. Wagner, 370 F.3d at 1096.

Upon VA treatment evaluation in June 2009, substantially the same complaints and findings were noted, including crepitus and some popping in both the knees and wrists, and increased pain with hyperextension of the wrists. The Veteran was continued with medications to manage his symptoms. 

In July 2009 the Veteran underwent a VA rheumatology consultation work-up for his multiple joint complaints. Normal findings on past tests and past x-rays of the wrists and knees were noted, as were the Veteran's history of complaints and his medication management. The Veteran reported some pain improvement, particularly at night with taking Hydrocodone. The Veteran reported that prior to his Iraq deployment he had worked in construction, and that in his Iraq deployment he worked long hours on his feet as a mechanic. He reported that he worked currently at a small manufacturing facility, and while he had been doing welding at that facility, he did not feel that he could continue that work and so he was currently doing small assembly work. The Veteran denied any past rheumatic history, including no history of arthritis or rheumatism, and he also denied any history of bursitis, tendonitis, carpal tunnel syndrome, gout, or osteoporosis. 

Upon the July 2009 rheumatology examination, the Veteran complained of tenderness all along the knee joint lines bilaterally, while the knees had full range of motion without objective pathology beyond sharp tenderness to palpation of the patella medially and laterally. Similarly, tenderness was presented in the wrists, but objective findings were normal and range of motion was full. The rheumatologist opined that the Veteran had patellofemoral syndrome in the knees but commented that complaints appeared out of proportion to what the examiner usually encountered with the condition. The rheumatologist did, however, observe some subluxation in the knees when the Veteran was seated, though this did not appear on x-rays. The rheumatologist was less clear as to the nature of the Veteran's difficulties with his wrists, because he could arrive at no consistent theory to explain the Veteran's wrist complaints in the absence of objective findings. The rheumatologist did comment that there were no findings to suggest that the Veteran's wrist difficulties were an inflammatory process. 

An August 2009 addendum to the July 2009 rheumatology consultation report noted that EMGs of the upper extremities were completely normal. An MRI of the right wrist, which was the more symptomatic, was also completely normal for tendons, ligaments, cartilage, and joint spaces. Referring to the Veteran's wrists, the rheumatologist concluded, "At this point, there is nothing for me to treat. I will send the patient a letter about his tests, but plan no further follow up or evaluation."

Upon a VA primary care treatment in September 2009 which the Veteran had sought for his knees and wrists, he reported continued pain symptoms and ongoing use of pain medication. Physical findings were again negative, though the Veteran had guarded movement of the right wrist. The treatment note informed that the treating nurse practitioner was completing the Veteran's paperwork for the South Dakota National Guard . She noted that the Veteran was aware that he was currently non-deployable. 

A November 2009 VA primary care treatment again reflected negative findings, with paperwork again prepared for the Veteran's non-deployable status. 

At a November 2009 VA ambulatory care visit, the Veteran reported that he was told that his knee pain was due to osteomalacia, and that his wrist pain was due to multiple sprains. He reported that there had been some improvement in these conditions with medication. He added that he had wrist splints that were helpful when he wore them at night, but he did not wear issued knee braces because they were not comfortable. He reported that he was currently employed by his father bringing in the harvest. The Veteran again brought paperwork for the South Dakota National Guard for non-deployment. He was noted to be married for two years. 

The Veteran was afforded a March 2010 VA Gulf War guidelines examination specifically to address his claimed knee and wrist disabilities. The examiner assessed a left wrist strain and a ganglion of the right wrist (the ganglion revealed by x-ray), while noting that the Veteran's complaints were "in excess of clinical findings at this time." Positive findings for the wrists and knees were generally limited to complaints of pain and limited active movement. Passive movements were greater. As for example, in the knees the Veteran only demonstrated flexion to 65 or 70 degrees and asserted that he could flex them no further because of pain, whereas while seated they dropped naturally to a flexion of 90 to 95 degrees without subjective or objective evidence of pain. The examiner noted that MRIs of the right knee in February 2010 showed a question of normal vascularity problem felt to be normal for the Veteran's age, and tendinopathy of the distal quadriceps and proximal patellar tendons and a question of a low grade partial thickness tearing of the quadriceps tendon. The examiner assessed tendinopathy of the distal quadriceps and proximal patellar tendons, with no current findings of patellofemoral syndrome. This negative finding of patellofemoral syndrome was contrary to the assessment of the July 2009 rheumatology consultant. 

The March 2010 examiner also concluded that there was no fibromyalgia or chronic fatigue related to the veteran's claimed knee and wrist disabilities. 

The Veteran's authorized representative in January 2010 submitted additional evidence in furtherance of the claims. Record of an August 2009 MRI of the right upper extremity identified a ganglion of the right wrist, but noted that this was of uncertain clinical significance. An August 2009 report of an EMG study of the upper extremities informed that findings were normal. A February 2011 letter from a VA treating physician's assistant noted past diagnoses of the wrists and knees without noting any past contradictions in these assessments or inconsistence with past complaints. The physician's assistant in essence attributed any conditions of the wrists and knees to the Veteran's work as a wheel mechanic in service in Iraq. 

The Board notes that the Veteran's self-reports upon treatment in November 2009 of past multiple sprains in the wrists and of past assessment of osteomalacia in the knees are not consistent with any past medical records or complaints documented within the claims file. The Veteran's complaints of symptoms of his knees and wrists also appear not to be supported by objective findings, with extensive examination and testing repeatedly producing substantially negative findings, including upon extensive rheumatology work-up in July 2009. The July 2009 rheumatologist, while noting that the Veteran's complaints of the knees might represent patellofemoral syndrome, noted that the Veteran's complaints were out of proportion to what the rheumatologist had encountered previously with such conditions. The March 2010 VA examiner also noted that complaints were in excess of physical findings, and ruled out the presence of patellofemoral syndrome in the knees. While a ganglion in the right wrist has been identified by the August 2009 MRI, this was noted to be of uncertain significance. Clinical examinations, scans, and testing have otherwise failed to provide a consistent picture of objective disorders to which the Veteran's extensive wrist pain complaints may be attributed. The only reasonably consistent disability picture appears to be one of over-reported of symptoms. 

The March 2010 examiner made a great many careful physical observations, and carefully recorded the Veteran's complaints. Unfortunately, the examiner failed to address whether, in his medical opinion, there were present actual disabilities of the knees and the wrists consistent with physical findings. The objective findings as identified in this case may represent essentially no disability, and hence constitute no disability to which service connection may attach. 38 C.F.R. § 3.303. Because March 2010 VA examiner noted that the Veteran's complaints were not consistent with the limited objective signs but did not address whether the complaints could be ascribed to the objective signs identified, the Board is be left to conjecture whether actual disability is present, or alternatively whether mere complaints are present while unrelated physical conditions or anatomical variations not rising to a level of disability may also be present in the complained-of joints. 

An addendum VA medical report for compensation purposes was prepared in August 2010 by the examiner who conducted the March 2010 Gulf War examination, to address whether current complaints were due to deployment in Iraq. The examiner arrived at a negative conclusion, but still failed to address whether the Veteran had current disability in each joint to  which his complained-of symptoms might be attributed. The examiner noted that there were "issues" of De Quervain's syndrome or tenosynovitis in the wrists, and issues of left knee patellofemoral syndrome and right knee tendinopathy of the distal quadriceps and proximal patellar tendons, but failed to arrive at a diagnosis of these possible conditions, failed to address tests or scans possibly ruling out these conditions, and failed to provide opinions addressing these conditions, instead providing opinions that it is "less likely than not that the Veteran's current symptomatology is related to any incident or event that occurred in the service." (emphasis added)

The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, to support its conclusions.  Evans v. West, 12 Vet. App. 22, 30 (1998); Rucker v. Brown, 10 Vet. App. 67, 74 (1997). The Board does not believe that at this juncture it has sufficient plausible reasons, based on the medical evidence of record, to conclude that the Veteran has disabilities of the knees and wrists which may support a claim for service connection. The examiner who conducted the Gulf War examination in March 2010 did not adequately address whether current disability is present in the wrist and knee joints to support the claims. Accordingly, another examination by a different examiner is in order. Opinions are required addressing whether there is physical disability present sufficiently consistent with the Veteran's complaints to allow for a conclusion that the Veteran has a disorder in each of these joints. If disorders are present, they may then serve to support a claim for service connection. 38 C.F.R. § 3.303 (2012). 

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran the opportunity to submit additional evidence or argument in furtherance of his appealed claims.

2. Obtain and associate with the claims file VA records of treatment to the extent not yet already obtained and associated with the claims file. Also obtain any unobtained private treatment records, with the Veteran's authorization and assistance, as appropriate. 

3. Thereafter, afford the Veteran an examination by an appropriate specialist with expertise in the diagnosis of De Quervain's syndrome, tenosynovitis, patellofemoral syndrome, tendinopathy, osteomyelitis, and other hard and soft tissue disorders affecting the joints. This should be a physician other than the examiner who conducted the March 2010 VA Gulf War examination of the Veteran. The claims file must be made available to the examiner for review before the examination. In addressing the questions below, the examiner's opinion must be informed by a review of the Veteran's medical history and findings as documented in service and post-service records, as well as upon any prior examinations or treatments. To the extent credible and medically supportable, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of severity or etiology. Any tests or studies necessary to answer the questions below should be conducted. The examiner should do the following: 

a. The examiner is advised that the current examination is required because it is unclear from the record whether the Veteran has current disorders of the knees and wrists to support his claims for service connection for disorders of these parts. The Veteran submitted claims sufficiently proximate to his separation from service in November 2008 that it may be reasonable to conclude that any disorders then present were developed in service, as the Veteran has alleged. However, examinations and treatments subsequent to service have been significantly equivocal, with some possible or limited physical findings but with the Veteran's complaints assessed as disproportionate or inconsistent with what would be symptomatology of possible physical disorders which may (potentially) be supported by objective findings. Thus, questions are presented whether disorders of these joints exist to support the Veteran's current claims for service connection. 

b. For each wrist and each knee, the examiner should separately address whether the Veteran's complaints of disability are consistent with the objective signs of disability found, and whether the objective signs and the Veteran's complaints, taken together, are sufficiently consistent and non-contradictory that they at-least-as-likely-as-not (50 percent or greater probability) support a diagnosis of some current disorder, disease, or disability of that wrist or knee. If so, the examiner should state what that diagnosis is and provide the medical reasoning supporting that conclusion. 

c. Then, for any disorder of each knee and each wrist which the examiner diagnoses, the examiner should provide a separate opinion whether it is at least as likely as not (50 percent or greater probability) that the disorder developed during one of the Veteran's two periods of service, from May 2005 to October 2005, or from October 2007 to November 2008, or is otherwise causally related to service. 

d. A rationale must be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report. 

4. Thereafter, readjudicate the remanded claims de novo. If any benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


